DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 22, 2021 has been reviewed by the examiner and entered of record in the file.
2.  	Accordingly, claims 1-3, 10, 11 and 13 have been amended, and claim 12 is cancelled.
3.	Claims 1-3, 6-11 and 13 are pending in the application.  Claims 6-10 are herein rejoined for examination.
Previous Claim Rejections - 35 USC § 102
4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
5.	Claims 1 and 2 were previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Croizat, U.S. 2012/0316517 A1.
	Upon further consideration of Applicant’s persuasive arguments and in view of the 1.132 Declaration submitted April 7, 2020, and the amendment to limit the wound-healing agent to the glycerol alkyl ester of Formula (I) with the transitional term “consisting of,” the previous anticipation rejection is withdrawn.
6.	Claims 1 and 2 were previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stirn, U.S. 2,804,424.   
Upon further consideration of Applicant’s persuasive arguments and in view of the 1.132 Declaration submitted April 7, 2020, and the amendment to limit the wound-healing agent to the glycerol alkyl ester of Formula (I) with the transitional term “consisting of,” the previous anticipation rejection is withdrawn.
Previous Claim Rejections - 35 USC § 103
7.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

8.	Claim 3 was previously rejected under 35 U.S.C. 103 as being unpatentable over Croizat et al, U.S. 2012/0316517 A1.
	Upon further consideration of Applicant’s persuasive arguments and in view of the 1.132 Declaration submitted April 7, 2020, and the amendment to limit the wound-healing agent to the glycerol alkyl ester of Formula (I) with the transitional term “consisting of,” the previous obviousness rejection is withdrawn.
9.	Claim 3 was previously rejected under 35 U.S.C. 103 as being unpatentable over Stirn, U.S. 2,804,424.
	Upon further consideration of Applicant’s persuasive arguments and in view of the 1.132 Declaration submitted April 7, 2020, and the amendment to limit the wound-healing agent to the glycerol alkyl ester of Formula (I) with the transitional term “consisting of,” the previous obviousness rejection is withdrawn.

EXAMINER’S AMENDMENT
10.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Fang Liu on March 16, 2021.
11.	The application has been amended as follows: 
	CLAIM 1, line 10, please replace the structure of Formula (I) with the 				following formula:
	                   
    PNG
    media_image1.png
    137
    306
    media_image1.png
    Greyscale
; and 
		line 12, after the word “atom” please insert the following text: 
			“wherein the method does not comprise administration of any 				additional active ingredients; and
		page 2, please delete the structure of Formula II at the top of page 2.

	CLAIM 11, please delete without prejudice or disclaimer.
	CLAIM 13, line 10, please replace the structure of Formula (I) with the 				following formula:
	                   
    PNG
    media_image1.png
    137
    306
    media_image1.png
    Greyscale
; and 
		line 13, please delete the structure of Formula II.
REASONS FOR ALLOWANCE
12.	In consideration of Applicant’s amendatory changes and cancellations, claims 1-3, 6-10 and 13 are allowable over the prior art, as newly renumbered claims 1-9.   The following is an examiners statement of reasons for allowance:
This invention relates to novel method of healing an external wound, comprising applying a wound-healing agent to said wound, wherein the wound-healing agent comprises an active ingredient consisting of a glycerol alkyl ester according to Formula  (I), wherein one of R1, R2 and R3 is C17H35CO- or C19H39CO- and the others are hydrogen:

    PNG
    media_image1.png
    137
    306
    media_image1.png
    Greyscale
.
The allowable compounds are limited to compounds according to Formula (I) of claims 1 or 13.  After a thorough search, the closest of prior art, Croizat teaches a method of applying a wound healing agent to a wound wherein the agent comprises an antibiotic and glyceryl stearate in Examples 1, 2a, 2b and 3, but does not teach wherein glyceryl stearate is the only active ingredient or wherein the active ingredient is glyceryl monoarachidonate (i.e. C19H39CO-).  Accordingly the prior art fails to teach, suggest or render obvious the instant claimed method of use.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephone Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Janet L. Coppins/
Patent Examiner, Art Unit 1628
March 24, 2021